Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7- 9, 12, 14-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 10-12 of U.S. Patent No. 10,838,833 B1 in view of Makin et al., US 2018/0074748 A1 (on IDS). 
Referring to claim 1:
Claim 1 of US 10,838,833 B1 discloses a method comprising: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim 1 of US 10,838,833 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 1 of US 10,838,833 B1: creating a failover container configured to support any of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting any of the different processing steps performed by the components.      
Claim 1 of US 10,838,833 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 1 of US 10,838,833 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 1 of US 10,838,833 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 2, 5, and 7 are anticipated by claims 4-6 of US 10,838,833 B1.


Referring to claim 8:
Claim 7 of US 10,838,833 B1 discloses an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim  7 of US 10,838,833 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 7 of US 10,838,833 B1: creating a failover container configured to support any of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting any of the different processing steps performed by the components.      
Claim 7 of US 10,838,833 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 7 of US 10,838,833 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 7 of US 10,838,833 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 9, 12, and 14 are anticipated by claims 10-12 of US 10,838,833 B1.
Referring to claim 15:
Claim 7 of US 10,838,833 B1 discloses a computer program product disposed on a non-transitory computer readable medium (a memory), the computer program product including program instructions (a memory having disposed within it computer program instructions) that, when executed carry out the steps of: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim  7 of US 10,838,833 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 7 of US 10,838,833 B1: creating a failover container configured to support any of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting any of the different processing steps performed by the components.      
Claim 7 of US 10,838,833 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 7 of US 10,838,833 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 7 of US 10,838,833 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 16 and 19 are anticipated by claims 10-11 of US 10,838,833 B1.
Claims 1, 2, 5, 7- 9, 12, 14-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9, and 12-13 of U.S. Patent No. 11,263,095 B1 in view of Makin et al., US 2018/0074748 A1 (on IDS). 
Referring to claim 1:
Claim 1 of US 11,263,095 B1 discloses a method comprising: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim 1 of US 11,263,095 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 1 of US 11,263,095 B1: creating a failover container configured to support at least two of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting at least two of the different processing steps performed by the components.      
Claim 1 of US 11,263,095 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 1 of US 11,263,095 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 1 of US 11,263,095 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 2 and 5 are anticipated by claims 4-5 of US 11,263,095 B1.
Referring to claim 7, in para. 0041, Makin et al. disclose wherein only a single instance of each component exists (a container is a single instance).
Referring to claim 8:
Claim 9 of US 11,263,095 B1 discloses an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim 9 of US 11,263,095 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 9 of US 11,263,095 B1: creating a failover container configured to support at least two of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting at least two of the different processing steps performed by the components.  Claim 9 of US 11,263,095 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 9 of US 11,263,095 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 9 of US 11,263,095 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 9 and 12 are anticipated by claims 12-13 of US 11,263,095 B1.
Referring to claim 14, in para. 0041, Makin et al. disclose wherein only a single instance of each component exists (a container is a single instance).
Referring to claim 15:
Claim 9 of US 11,263,095 B1 discloses a computer program product disposed on a non-transitory computer readable medium (a memory), the computer program product including program instructions (a memory having disposed within it computer program instructions) that, when executed carry out the steps of: creating a data analytics pipeline, wherein each component of the data analytics pipeline is deployed within a container.
Claim 9 of US 11,263,095 B1 discloses creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline.  The limitation in Claim 9 of US 11,263,095 B1: creating a failover container configured to support at least two of the different processing steps performed by the components of the data analytics pipeline teaches a failover container configured to support at least one of components of the data analytics pipeline since the different processing steps supported are performed by the components, thus at least one of components are supported.  In other words, given the broadest, reasonable interpretation, supporting at least one of components includes supporting at least two of the different processing steps performed by the components.      
Claim 9 of US 11,263,095 B1 discloses responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.
Claim 9 of US 11,263,095 B1 does not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the analytics pipeline.  In para. 0073, Makin et al. disclose disconnecting a software container, creating, transferring and merging a final incremental checkpoint, and configuring the software container at the destination computing system.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failed container removing and adding a failover container of Main et al. into the claim 9 of US 11,263,095 B1.  A person of ordinary skill in the art would have been motivated to make the modification because these steps finalize the failover of the container and configures the data analytics pipeline to operate with the failover container.  Otherwise, the data analytics pipeline would not operate with the new container (see para. 0072-0073 of Makin et al.).
Claims 16 and 19 are anticipated by claims 12-13 of US 11,263,095 B1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., US 2019/0042286 A1 (on IDS), and further in view of Makin et al., US 2018/0074748 A1 (on IDS).
Referring to claim 1:
In para. 0028, 0032, and 0045, Bailey et al. disclose creating a data analytics pipeline (analytic model execution engine—0028, pipeline--0405), wherein each component of the data analytics pipeline is deployed within a container (containerized design—0032).
However, Bailey et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0045, Bailey et al. disclose pipeline of two or more engines and each engine is a VEE/container.  However, Bailey et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bailey et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bailey et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).
Referring to claims 7 and 14, in para. 0032, Bailey et al. disclose wherein only a single instance of each component exists.74 3442US01  
Referring to claim 8:
In para. 00048-0049, Bailey et al. disclose an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps.
In para. 0028, 0032, and 0045, Bailey et al. disclose creating a data analytics pipeline (analytic model execution engine—0028, pipeline--0405), wherein each component of the data analytics pipeline is deployed within a container (containerized design—0032).
However, Bailey et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0045, Bailey et al. disclose pipeline of two or more engines and each engine is a VEE/container.  However, Bailey et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bailey et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bailey et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).
Referring to claim 15:
In para. 0054, Bailey et al. disclose a computer program product disposed on a non-transitory computer readable medium, the computer program product including computer program instructions that, when executed, carry out the steps.
In para. 0028, 0032, and 0045, Bailey et al. disclose creating a data analytics pipeline (analytic model execution engine—0028, pipeline--0405), wherein each component of the data analytics pipeline is deployed within a container (containerized design—0032).
However, Bailey et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0045, Bailey et al. disclose pipeline of two or more engines and each engine is a VEE/container.  However, Bailey et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bailey et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bailey et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).
Claims 1, 2, 7- 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al., US 2017/0083396 A1 (on IDS), and further in view of Makin et al., US 2018/0074748 A1 (on IDS).



Referring to claim 1:
In para. 0062 and 0100, Bishop et al. disclose creating a data analytics pipeline (para.0100), wherein each component of the data analytics pipeline is deployed within a container (para. 0062).
In para. 0235, Bishop et al. disclose modifying containers by reassigning a task sequence from a second container to a first container.  
However, Bishop et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0240, Bishop et al. et al. disclose using previous and next state information to restart the worker nodes that successfully committed before a fault.  And in para. 0242, Bishop et al. disclose that when a worker node has completely crashed, it is reverted to a fresh state  However, Bishop et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bishop et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bishop et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).
Referring to claims 2, 9, and 16, in para. 0137, Bishop et al. disclose wherein a plurality of the components within the data analytics pipeline read input data from and write output data to shared storage that is accessible by each of the plurality of components (shared caches).  

Referring to claims 7 and 14, in para. 0062, Bishop et al. disclose wherein only a single instance of each component exists.74 3442US01  
Referring to claim 8:
In para. 0140, Bishop et al. disclose an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps.
In para. 0062 and 0100, Bishop et al. disclose creating a data analytics pipeline (para.0100), wherein each component of the data analytics pipeline is deployed within a container (para. 0062).
In para. 0235, Bishop et al. disclose modifying containers by reassigning a task sequence from a second container to a first container.  
However, Bishop et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0240, Bishop et al. et al. disclose using previous and next state information to restart the worker nodes that successfully committed before a fault.  And in para. 0242, Bishop et al. disclose that when a worker node has completely crashed, it is reverted to a fresh state  However, Bishop et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bishop et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bishop et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).

Referring to claim 15:
In para. 0314, Bishop et al. disclose a computer program product disposed on a non-transitory computer readable medium, the computer program product including computer program instructions that, when executed, carry out the steps. 
In para. 0062 and 0100, Bishop et al. disclose creating a data analytics pipeline (para.0100), wherein each component of the data analytics pipeline is deployed within a container (para. 0062).
In para. 0235, Bishop et al. disclose modifying containers by reassigning a task sequence from a second container to a first container.  
However, Bishop et al. do not explicitly disclose creating a failover container, wherein the failover container is configured to support at least one of components of the data analytics pipeline; responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  Further, in para. 0240, Bishop et al. et al. disclose using previous and next state information to restart the worker nodes that successfully committed before a fault.  And in para. 0242, Bishop et al. disclose that when a worker node has completely crashed, it is reverted to a fresh state  However, Bishop et al. do not explicitly disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.
In para. 0041 and 0043-0044, Makin et al. disclose software containers and processes executing within a container.  In para. 0047, Makin et al. disclose creating a failover container, wherein the failover container is configured to support any of a plurality of components of the data analytics pipeline (create an empty software container to be used with an application container image).  
In para. 0039 and 0045, Makin et al. disclose responsive to detecting that a component within the data analytics pipeline has failed, deploying the component that has failed in the failover container.  
In para. 0073, Makin et al. disclose removing the failed component from the data analytics pipeline and adding the component contained in the failover container to the data analytics pipeline.  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the container migration of Makin et al. into the system of Bishop et al.  A person of ordinary skill in the art would have been motivated to make the modification because the container migration of Makin et al. provides the system of Bishop et al. with a means to tolerate a fault in a container.  This minimizes and/or eliminates downtime for a software container, process, and/or application, and provides continuity of statefulness and/or function of the software container, process, and/or application such that volatile states (e.g., states represented in volatile memory) are preserved across the migration and/or such that interoperations (e.g., communication sessions) with the software container, process, and/or application by outside systems continue without interruption and/or loss of state (see Makin et al.: para. 0039).
Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 12, and 19 would be allowable if the rejection on the ground of non-statutory double patenting was overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 3, 10, and 17, Bishop et al. disclose a cloud with shared resources and a database.  However, the prior art does not teach or reasonably suggest a plurality of components within the data analytics pipeline read input data from and write output data to shared storage included in one or more storage systems, and the containers are executed in a container cluster that is external to the storage system.
Regarding claims 5, 12, and 19, the prior art does not teach or reasonably suggest sending, from a first component to a second component, a pointer indicating a location within shared storage where the first component has stored its output; and retrieving, by the second component, the output of the first component from the location within shared storage identified by the pointer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113